                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


RUBBY JAMES GRAY                                                                   PLAINTIFF


v.                                No: 5:19-cv-00078 BRW-PSH


PATRICIA TABB, et al.                                                           DEFENDANTS


                                    ORDER OF DISMISSAL


         Plaintiff Rubby James Gray filed a complaint pursuant to 42 U.S.C. § 1983 on February

27, 2019, while incarcerated at the Arkansas Department of Corrections’ (ADC) Delta Regional

Unit (Doc. No. 1). Gray seeks injunctive relief only. Doc. No. 4 at 5. Although Gray is a three-

striker under the three-strikes provision of the Prison Litigation Reform Act (“PLRA”), he was

granted leave to proceed in forma pauperis under the PLRA’s imminent danger exception. Doc.

No. 6.

         On April 8, 2019, he filed a notice of change address indicating he had been moved to the

ADC’s Varner Unit. Doc. No. 13. Because Gray only seeks injunctive relief from defendants at

the Delta Regional Unit, and he has since been transferred to another unit, his claims are moot.

See generally Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) (“[A] prisoner’s claim for

injunctive relief to improve prison conditions is moot if he or she is no longer subject to those

conditions.”). Accordingly, Gray’s complaint is dismissed without prejudice.

         IT IS SO ORDERED this 30th day of April, 2019.




                                                              Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE 
